Citation Nr: 1617222	
Decision Date: 04/29/16    Archive Date: 05/04/16

DOCKET NO.  14-09 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to July 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) located in New York, New York.  The Veteran filed a notice of disagreement (NOD) on November 2013.  A statement of the case (SOC) was provided on March 2014.  The Veteran perfected his appeal with the timely submission of a VA Form 9 (Substantive Appeal) on March 2014.

This claim was previously before the Board in June 2014 and June 2015, at which times it was remanded for additional development.  That development having been completed, this claim is once again before the Board.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

A right knee disorder was not present in service or within one year after discharge from service, and is unrelated to any injury or disease or event in service.


CONCLUSION OF LAW

The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

Specifically, in a letter dated in June 2013, VA provided notice to the Veteran of the evidence and information necessary to substantiate his claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish the degree of disability and the effective date in accordance with the requirements in Dingess, supra.

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining all relevant records pertinent to matter herein decided.  38 C.F.R. §§ 3.159(b), (c), (e).  Throughout the process, VA updated the Veteran concerning its pending requests for the Veteran's medical records in September 2014, February 2015, and March 2015, in accordance with 38 C.F.R. §§ 3.159(c), (e).  The Veteran was also informed of when and where to send medical evidence in his possession, and was provided a Supplemental Statement of the Case in May 2015, which was not returned as undeliverable by the Unites States Postal Service, and also informed him of the development efforts undertaken by VA.  38 C.F.R. §§ 3.159(b), (c), (e).  The evidence associated with the claims file consists of the service treatment records (STRs), service personnel records, private treatment records, VA outpatient treatment records, a VA examination report, and the Veteran's statements.

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for a right knee disorder, including a VA examination conducted in February 2016.  It is thus clear that the examiner had the information required to properly consider the Board's inquiries.  The resulting medical opinion is considered adequate for adjudication purposes, because it is based on consideration of the Veteran's medical history and describes the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  Hence, the Board finds that February 2016 examination report, in tandem with the other VA and private medical reports of record, may be accepted as adequate without further VA examination.  38 C.F.R. § 3.326.

There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  The Board finds that the duty to assist has been met.

A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).


Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may be established on a presumptive basis for certain chronic diseases, such as arthritis, if such diseases are shown to have been manifested to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  

Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his (or her) claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Background

The Veteran contends, in essence, that he sustained injuries to his right knee while in service on two occasions, and that his currently diagnosed right knee condition is the result of such injuries.

On the June 2012 claim, the Veteran stated that he received a knee abrasion when he was in boot camp and, then again, when he was on the flight deck of a naval carrier.  Specifically, the Veteran maintains that he was treated at the "sick bay" of the Naval Base in Bainbridge, Maryland, around January to February 1952 and was required to report daily to this facility for treatment (consisting of wintergreen and heat lamp therapy) for a one-week period following a right knee injury.  See November 2013 and March 2014 Statements.  He also maintains that he was treated for right knee complaints on the "flight deck," presumably of the U.S.S. Oriskany (CVA 34), to which he was assigned to after Bainbridge.

Upon review, the Veteran's service treatment records (STRs) reveal that the Veteran made neither complaint nor received treatment for a right knee condition during service.  The Veteran's STRs and his service personnel records indicate neither of the incidences provided by the Veteran.

The post-service treatment records reveal that the Veteran has received treatment for his right knee.  In August 1997, the post-service records indicate that the Veteran was shown to have been diagnosed with a healed right medial meniscus.  The etiology (for this diagnosis) was noted from a "crushing incident," but no other specifics regarding the time or place of such incident were provided.  Additionally, a September 2013 private treatment record shows that the Veteran received treatment for complaints related to an "old injury of the knee."  The impression was of osteoarthritis of the right knee, despite normal x-ray.

VA conducted an examination of the Veteran in February 2016.  The VA examiner noted that that the Veteran does not have a current diagnosis of right medial meniscus injury (healing).  Upon review, of the August 1997 Amsterdam Family Practice notes, the VA examiner found that such notes were inconsistent with such a diagnosis.  The VA examiner observed that the positive physical examination finding of tenderness, only, cannot definitively be attributed to a meniscal injury, explaining that the meniscus cannot be palpated on physical examination and that a meniscal injury can only be reliably diagnosed on magnetic resonance imaging (MRI) or direct surgical observation.

According to the VA examiner in February 2016, the Veteran was found to have a diagnosis of right knee osteoarthritis that is less likely as not incurred or caused by injuries in service.  The examiner observes that the blunt injuries described by the Veteran are consistent with the diagnosis of abrasion and contusion, which do not typically progress to, or increase risk of osteoarthritis.  The examiner also observes that the service treatment records disclosed no record of right knee complaints or medical evaluation, and that the post-service treatment records revealed no right knee complaints and medical evaluations until approximately 1997.  The examiner comments that the Family Practice evaluation of August 1997 is non-diagnostic; and that the orthopedic evaluation of September 2013 is without positive physical or X-ray findings; but that the X-ray evaluation of February 4, 2016, shows mild degenerative changes, which is a finding unusually good for an 82 year old male.

Analysis

As will be discussed in detail below, the Board finds that the preponderance of evidence is against the claim of entitlement to service connection for a right knee disorder, so the appeal must be denied.

The record evidence establishes that the Veteran has a current diagnosis of osteoarthritis of the right knee.  See February 2016 VA Examination Report.

The Veteran's service treatment records contain no complaint, clinical finding, or diagnosis pertaining to a right knee injury or a right knee disorder in military service.

Notably, VA has already conceded that the Veteran participated in actual combat with the enemy or participated in duty that was considered equally dangerous.  See November 2013 Rating Decision, p. 2 (noting VA's determination that the Veteran was engaged in combat with the enemy).  This fact is established by his service personnel records and his service aboard the U.S.S. Oriskany in a Korean Combat Zone, for which he received the Korean Service Medal with two Bronze Stars for involvement in combat engagements.  As such, the Board finds that the Veteran may receive deference regarding his lay account of when and how he sustained injury during that combat service.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).

Satisfactory lay evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  In the case of combat veterans, "[s]ection 1154(b) has been interpreted to reduce the evidentiary burden for combat veterans with respect to evidence of in-service incurrence or aggravation of an injury or disease[.]"  See Dalton v. Nicholson, 21 Vet. App. 23, 37 (2007).  However, section 1154(b) does not remove the requirement for the combat Veteran to establish a nexus, or link, between that in-service injury or event and his (or her) current disability.  Id.  Rather, section 1154(b) relaxes the evidentiary requirements for "noting" what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  Therefore, the Board accepts as credible lay evidence the Veteran's statement that he suffered an in-service right knee injury when he was on the flight deck of a naval carrier, presumably the U.S.S. Oriskany in a Korean Combat Zone; which, by his account, he received treatment for knee complaints that he describes as a right knee abrasion.

As for a nexus, or link, between the Veteran's in-service right knee injury and his current right knee disability, the medical opinion evidence relating to the etiology of the Veteran's current right knee disability is provided in the February 2016 VA examination report.  The VA examiner opined that the Veteran's right knee osteoarthritis was not the result of his in-service injuries.  The examiner explained that the types of injuries described by the Veteran were not shown by established medical knowledge and authority to result in the later onset of osteoarthritis.  Rather, the level of arthritis shown by the Veteran on imaging was more reflective of the natural aging process and was even considered good when accounting for the Veteran's age.  This opinion was provided by a medical professional who, by medical credentials, specialized training and knowledge, is qualified and thus competent to offer an opinion as to medical diagnosis and causation.  This opinion was also adequate, as it provided a clear conclusion supported by the medical evidence of record, taking the Veteran's competent and credible lay statements into account, and providing a full rationale for such opinion.  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board acknowledges the Veteran's statement that his current right knee disability is related to the injuries he sustained to his right knee in service.  Lay evidence may be competent on a variety of matters concerning that nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  However, the Veteran's lay statement is not competent to relate his current right knee disability to his in-service injury.  Here, the record evidence shows that the Veteran did not diagnose himself with right knee arthritis; instead, a medical professional diagnosed him after X-ray examination.  Thus, for this claim before the Board, the diagnosis of arthritis cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived by visual observation or by any other of the senses.  As demonstrated by this case, a diagnosis depends upon interpretation of symptoms, and clinical and diagnostic tests, such as X-rays, which require medical knowledge.  No factual foundation has been established that the Veteran is qualified through specialized education, training or experience to offer a medical diagnosis.  Therefore, the Veteran's assertion or opinion that he has given diagnosis of the right knee and the relationship of a diagnosis to an in-service injury is not competent evidence.  To this extent, his statements are not admissible as evidence of the diagnosis of a disability.  It is the opinion of a layman and not competent medical evidence of a diagnosis by a medical professional.  The Veteran's discussion of the injuries he sustained in service is certainly important, however, the Veteran's opinion-that his in-service injuries are the cause of his current right knee arthritis-cannot outweigh the opinion of a medical professional.

Concerning the issue of continuity of symptomology, the Veteran's right knee condition has been associated with arthritis and would be subject to consideration in accordance with Walker, 708 F.3d at 1331.  However, the evidence before the Board does not reveal, and the Veteran has not alleged, continuing symptomatology since service.  Instead, the evidence establishes an onset of right knee arthritis well after service.  The first time the Veteran sought treatment for his right knee was in 1997, and was later diagnosed with osteoarthritis of the right knee in 2013, which was ultimately confirmed by X-ray evidence in 2016.  The evidence thus does not establish a nexus to service based on continuity, but rather, suggests that his current right knee disability had its onset as early as 1997, decades after leaving military service.

Certain disabilities, such as arthritis, are presumed to be service-connected if they manifest to a compensable degree with a year of service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Here, the Board finds that the evidence establishes a later onset for arthritis as described above and therefore entitlement to service connection cannot be presumed.

Accordingly, the weight of the medical evidence is against an association between any current disabilities of the right knee and service, including the right knee injuries the Veteran sustained during service.  The preponderance of the evidence is against the claim of service on the applicable theories of service connection and the benefit-of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disorder is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


